           Case 1:18-cv-00935-AJN Document 71 Filed 06/01/20 Page 1 of 22



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                                6/1/2020


     Jacqueline Gold,

                           Plaintiff,
                                                                     18-CV-935 (AJN)
                   –v–
                                                                   OPINION & ORDER
     Titlevest Agency LLC, et al.,

                           Defendants.


ALISON J. NATHAN, District Judge:

          Plaintiff Jacqueline Gold brings this action against her former employer, Defendant

Titlevest Agency LLC (“Titlevest”) and its parent company, First American Title Insurance

Company (“First American”). She alleges claims of employment discrimination on the basis of

gender and age, retaliatory termination, and hostile work environment under Title VII of the

Civil Rights Act of 1964 (“Title VII”), 42 U.S.C. § 2000e, et seq., the New York State Human

Rights Law (“NYSHRL), N.Y. Exec. Law § 290 et seq., and the New York City Human Rights

Law (“NYCHRL”), N.Y.C. Admin. Code § 8-107, et seq. Before the Court is Defendants’

motion for summary judgment. Dkt. No. 52. For the reasons stated below, the motion is

GRANTED.

I.        BACKGROUND

          The following facts are drawn from the parties’ statements made pursuant to Local Civil

Rule 56.1.

          In July of 2014, Plaintiff, who was then 49 years old, began working at Titlevest, a title

insurance company based in New York City. Plaintiff’s Objections and Responses to

Defendants’ Rule 56.1 Statement (“Plaintiff 56.1”), Dkt. No. 60, ¶¶ 1, 3. Her role was Senior
           Case 1:18-cv-00935-AJN Document 71 Filed 06/01/20 Page 2 of 22



Vice President of Operations. Id. ¶ 3; Declaration of Justin T. Kelton (“Kelton Dec.”), Dkt. No.

64, Exh. 1. In March of 2015, Titlevest was acquired by First American, a larger title insurance

company that had operations around the country and the globe. Plaintiff 56.1 ¶¶ 5, 6. Pursuant

to the acquisition, Brian Tormey, Plaintiff’s boss, became President of Titlevest and Vice

President, State Manage of New York for First American’s Direct Division. Id. ¶¶ 4, 7, 13.

Plaintiff continued to report to Tormey, who in turn reported to Michael Koors, the First

American regional executive responsible for Direct Division operations in New York. Id. ¶¶ 8,

11, 13.

          During this period, Plaintiff received a number of salary increases and bonuses, one of

which was made in response to an offer that Plaintiff received to join the Federal Reserve Bank.

Id. ¶¶ 14, 16, 19, 20. Also during this period, in February of 2016, Plaintiff complained to

human resources officer Ani Gomez that Tormey was alleged to be giving preferential treatment

to a group of younger, female junior employees. Id. ¶ 45. She stated that the group was known

as “Brian’s Angels.” Defendants claim that Gomez never discussed Plaintiff’s complaint with

anyone else, although Plaintiff disputes this. Id. ¶¶ 46-47. Plaintiff herself does not recall

personally observing Tormey treating these women inappropriately. Id. ¶ 48-50.

          Around early 2017, Koors decided to bring in a First American manager to improve and

oversee Titlevest and First American’s operations in New York. Id. ¶ 25. Koors accordingly

demoted Tormey and replaced him as New York State Manager with John Paku, a longtime First

American employee. Id. ¶¶ 21-22, 26-27. Paku took his new position in May of 2017. Id. ¶ 29.

In this re-adjusted organizational structure, Paku reported to Koors, and Plaintiff and Tormey in

turn reported to Paku. Id. ¶¶ 30, 31.




                                                  2
         Case 1:18-cv-00935-AJN Document 71 Filed 06/01/20 Page 3 of 22



       A few months later, in August of 2017, Paku, with the approval of Koors, decided to

terminate Plaintiff’s employment. Id. ¶ 12, 36. Defendants claim that Paku eliminated

Plaintiff’s role in the company in order to create a flatter organizational structure that he believed

would improve performance. Id. ¶¶ 34-35. Plaintiff claims that this explanation is a pretext and

that Plaintiff was in fact terminated in retaliation for her protected reporting. Id.

II.    LEGAL STANDARD

       Summary judgment may not be granted unless all of the submissions taken together

“show[ ] that there is no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a). A fact is “material” if it “might affect the

outcome of the suit under the governing law,” and is genuinely in dispute if “the evidence is such

that a reasonable jury could return a verdict for the nonmoving party.” Roe v. City of Waterbury,

542 F.3d 31, 35 (2d Cir. 2008) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986)). “[I]n making that determination, the court is to draw all factual inferences in favor of

the party against whom summary judgment is sought, viewing the factual assertions in materials

such as affidavits, exhibits, and depositions in the light most favorable to the party opposing the

motion.” Rodriguez v. City of New York, 72 F.3d 1051, 1061 (2d Cir. 1995). However, “[w]hen

opposing parties tell two different stories, one of which is blatantly contradicted by the record, so

that no reasonable jury could believe it, a court should not adopt that version of the facts for

purposes of ruling on a motion for summary judgment.” Scott v. Harris, 550 U.S. 372, 380

(2007). Furthermore, “[t]he principles governing admissibility of evidence do not change on a

motion for summary judgment.” Raskin v. Wyatt Co., 125 F.3d 55, 66 (2d Cir. 1997). “[O]nly

admissible evidence need be considered by the trial court in ruling on a motion for summary

judgment.” Id. Materials submitted for a summary judgment motion “must be admissible



                                                  3
         Case 1:18-cv-00935-AJN Document 71 Filed 06/01/20 Page 4 of 22



themselves or must contain evidence that will be presented in an admissible form at trial.”

Santos v. Murdock, 243 F.3d 681, 683 (2d Cir. 2001) (per curiam).

       In seeking summary judgment, the initial “burden is upon the moving party to

demonstrate that no genuine issue respecting any material fact exists.” Gallo v. Prudential

Residential Servs., 22 F.3d 1219, 1223 (2d Cir. 1994). Where the non-moving party would bear

the burden of proof at trial, “the burden on the moving party may be discharged by ‘showing’—

that is, pointing out to the district court—that there is an absence of evidence to support the

nonmoving party’s case.” Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986). If the movant

“demonstrates ‘the absence of a genuine issue of material fact,’ the opposing party must come

forward with specific evidence demonstrating the existence of a genuine dispute of material fact”

to survive summary judgment. Brown v. Eli Lilly & Co., 654 F.3d 347, 358 (2d Cir. 2011)

(citation omitted) (quoting Celotex Corp., 477 U.S. at 323).

III.   DISCUSSION

       A.      John Paku’s Unavailability

       As an initial matter, Plaintiff argues that summary judgment should be precluded,

because John Paku was unable to be deposed for this matter. Paku submitted an affidavit under

seal explaining that he has stage IV kidney cancer and that as a result of his treatment he

“experience[s] challenges” to his “mental clarity and memory loss.” As a result, Paku said that

he could not participate in any written or oral deposition. At the last status conference,

Plaintiff’s counsel said that he accepted this explanation. See Dkt. No. 67. Plaintiff now

contends that Paku actually was capable of testifying, pointing to two Facebook posts that Paku

made. One, from December of 2018, announces his kidney cancer diagnosis and the other, from

May of 2019, apparently re-posts an older picture. See Kelton Dec., Exhs. 11, 12. In the



                                                  4
         Case 1:18-cv-00935-AJN Document 71 Filed 06/01/20 Page 5 of 22



comments to the latter post, friends of Paku wish him well and Paku thanks them. In one

instance he responds that he would like to get together with the commenter. These Facebook

posts do not contradict Paku’s sworn statements that he lacked mental clarity, experienced

memory loss, and could not be deposed. Paku never claimed that he was incapable of receiving

visitors. Additionally, Plaintiff was on notice that Paku was not completely incapacitated by his

illness and treatment. After all, he evidently had the mental capacity to execute an affidavit. The

fact that Paku was interviewed by an investigator hired by Defendants after this litigation began

also does not contradict Paku’s explanation. That interview happened months before Paku’s

diagnosis, and Defendants do not seek to use the interview in making their case. The parties and

the Court will have to proceed without deposition testimony from Paku.

       B.      Title VII Discriminatory and Retaliatory Termination Claims

       Plaintiff contends that her termination was the product of unlawful gender discrimination

and retaliation for protected reporting. Under Title VII, gender discrimination and retaliatory

termination claims are evaluated under the familiar three-part burden shifting framework

established by McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973). See Walsh v. N.Y. City

Hous. Auth., 828 F.3d 70, 74-75 (2d Cir. 2016); Hicks v. Baines, 593 F.3d 159, 164 (2d Cir.

2010). First, the Plaintiff must establish a prima facie case. For her gender discrimination claim,

Plaintiff must demonstrate “that (1) she was within the protected class; (2) she was qualified for

the position; (3) she was subject to an adverse employment action; and (4) the adverse action

occurred under circumstances giving rise to an inference of discrimination.” Walsh, 828 F.3d at

75 (quotation omitted). For her retaliatory termination claim this involves “showing: (1)

participation in a protected activity; (2) that the defendant knew of the protected activity; (3) an

adverse employment action; and (4) a causal connection between the protected activity and the



                                                  5
           Case 1:18-cv-00935-AJN Document 71 Filed 06/01/20 Page 6 of 22



adverse employment action.” Hicks, 593 F.3d at 164 (quotation omitted). “The burden of

establishing a prima facie case is not onerous, and has been frequently described as minimal.”

Scaria v. Rubin, 117 F.3d 652, 654 (2d Cir. 1997) (per curiam).

          If the Plaintiff meets the burden of making a prima facie case, “the burden then must shift

to the employer to articulate some legitimate, nondiscriminatory [and nonretaliatory] reason for

the adverse employment action.” United States v. Brennan, 650 F.3d 65, 93 (2d. Cir. 2011)

(quotation omitted). This burden “also is not a demanding one.” Bickerstaff v. Vassar College,

196 F.3d 435, 446 (2d Cir. 1999). If Defendants put forth a legitimate, nondiscriminatory,

nonretaliatory reason for the termination, the burden shifts back to the Plaintiff. On summary

judgment, this means that for her discrimination claim, “the [P]laintiff’s admissible evidence

must show circumstances that would be sufficient to permit a rational finder of fact to infer that

the defendant’s employment decision was more likely than not based in whole or in part on

discrimination.” Feingold v. New York, 366 F.3d 138, 152 (2d Cir. 2004) (quotation omitted).

For her retaliation claim, the Plaintiff must put forth admissible evidence sufficient to permit a

rational factfinder to conclude that retaliation was more likely than not the “but-for” cause of the

adverse employment action. Univ. of Tex. Southwestern Med. Ctr. v. Nassar, 570 U.S. 338, 362

(2013).

          At all times, the Plaintiff retains “[t]he ultimate burden of persuading the trier of fact that

the defendant intentionally discriminated” and retaliated against her. St. Mary’s Honor Ctr. v.

Hicks, 509 U.S. 502, 507 (1993) (quotation omitted). In Title VII cases, “it is not sufficient for

the fact-finder to disbelieve the employer’s explanation; rather, ‘the fact-finder must believe the

plaintiff’s explanation of intentional discrimination.’” Sattar v. Johnson, 129 F. Supp. 3d 123,




                                                     6
           Case 1:18-cv-00935-AJN Document 71 Filed 06/01/20 Page 7 of 22



137-38 (S.D.N.Y. 2015) (quoting Reeves v. Sanderson Plumbing Prods., 530 U.S. 133, 147

(2000)).

         Defendants contest that Plaintiff has met her prima facie burdens. They further argue

that even if Plaintiff has met this minimal burden, they have proffered a legitimate,

nondiscriminatory, nonretaliatory rationale for terminating Plaintiff, and that there is no genuine

dispute of material fact as to ultimate question of their intent in terminating Plaintiff. Assuming

that Plaintiff can establish a prima facie case for discrimination, the Court agrees with

Defendants that no reasonable jury could find “that the defendant[s’] employment decision was

more likely than not based in whole or in part on discrimination.” Feingold, 366 F.3d at 152

(quotation omitted). It further finds that there is no genuine dispute of material fact that Plaintiff

has failed to establish a prima facie case on her retaliation claim.

         1.       Defendants’ Explanation for Terminating Plaintiff

         There is no genuine dispute of material fact that defendants have put forward evidence

supporting their proffered explanation for terminating Plaintiff. Koors testified that Paku made

the decision to eliminate Plaintiff’s position in order to create a flatter organization structure that

would improve Titlevest’s operations. Koors Tr. 131, 158-164. Koors testified that he approved

of the decision on the same rationale. Id. at 160-63.1

         Defendants have put forward evidence corroborating this explanation. First, it is

uncontroverted that Paku was brought in because Titlevest was “not meeting our objectives in

New York,” was experiencing “performance [] lower than anticipated,” and that “integration was

behind schedule.” Koors Tr. 139-40. In short, his job was to make changes and improve

performance. Paku then decided to eliminate Plaintiff’s position a few months later. Plaintiff


1
  Koors’ recollection of his discussion with Paku regarding the elimination of Plainitff’s position is admissible under
the state of mind exception to the prohibition on hearsay. See Fed. R. Evid. 803(3).

                                                          7
         Case 1:18-cv-00935-AJN Document 71 Filed 06/01/20 Page 8 of 22



herself claims that Paku began to phase out her role even earlier than her official termination.

See, e.g., Gold Aff., Dkt. No. 63, ¶ 44.

       Second, it is undisputed that none of the First American operations in states overseen by

Koors had a position like Plaintiff’s. Plaintiff 56.1 ¶ 10; Koors Tr. 83-84. Despite conceding

this fact in her 56.1 response, Plaintiff argues in briefing that Koors stated in his deposition that a

role similar to Plaintiff’s existed at First American’s Rochester office. See Memorandum of Law

in Opposition, Dkt. No. 59, at 23. However, Plaintiff’s concession in her 56.1 statement controls

for purposes of this motion. See Local Civil Rule 56.1(c). And regardless, the cited portion of

Koor’s deposition testimony does not support the assertion in Plaintiff’s briefing. See Koors Tr.

22-23. Koors testified that at the time of the First American’s acquisition in Titlevest, First

American’s pre-existing New York business was run by a “manager” who reported directly to

Koors. See id. The role in question is thus analogous in the “organization structure” to

Tormey’s or Paku’s, not Plaintiff’s.

       Third, it is undisputed that no one has replaced Plaintiff in her role. Plaintiff 56.1 ¶ 38.

Furthermore, Tormey testified that he handles some of Plaintiff’s former responsibilities along

with another employee, which is consistent with the proffered desire to have a flatter

organization structure. Tormey Tr. 31.

       Plaintiff argues that the elimination of her position is a pretext because, among other

things, she had received praise for her work, had received raises and bonuses, and had been

promised a long future at Titlevest, largely by Tormey. She also notes that after the acquisition

by First American, Koors did not plan on terminating her, at least initially. But even viewing the

facts in the light most favorable to Plaintiff, none of this is actually inconsistent with Defendants’

explanation for why she was terminated. Defendants’ explanation has less to do with Plaintiff’s



                                                  8
          Case 1:18-cv-00935-AJN Document 71 Filed 06/01/20 Page 9 of 22



performance than it does with the continued necessity of her role. Additionally, these raises,

bonuses, and other praise came exclusively from people other than John Paku. Yet, it is

undisputed that Paku was the principal decisionmaker regarding Plaintiff’s termination. Plaintiff

56.1 ¶ 12. And even if Koors did not initially intend for Plaintiff to be terminated, the entire crux

of Defendants’ story is that things with Titlevest were not going according to plan. That is why

they claim that Paku was brought in and Tormey was demoted.

        Plaintiff also contends an inference of pretext could be made from the fact that she was

not given an opportunity to move into another role, which she claims was typical when a role

was eliminated. However, Plaintiff puts forth no evidence that other employees were given the

opportunity to move to a new job within the company when their roles were eliminated. The

cited deposition sections make no mention of this practice. See Koors Tr. 121.2 Ultimately,

Plaintiff does not put forth evidence of “weaknesses, implausibilities, inconsistencies, or

contradictions in the employer’s proffered legitimate, non-[discriminatory] reasons for its

action.” Kwan v. Andalex Grp., LLC, 737 F.3d 834, 846 (2d Cir. 2013). Thus, there is no

evidence to suggest that Defendants’ proffered explanation for Plaintiff’s termination is false or

pretextual.

        2.       Discriminatory Termination

        Moreover, there is no genuine dispute of material fact on the third prong of the

McDonnell-Douglas framework, whether “the defendant[s’] employment decision was more

likely than not based in whole or in part on discrimination.” Feingold, 366 F.3d at 152




2
  Plaintiff's briefing cites a portion of the Koors deposition that discusses Plaintiff's employment and job
responsibilities. See Koors Tr. 121:17-18. It may be that Plaintiff actually meant to cite to the same page and line
number of Tormey's deposition. That section, which was incidentally provided by Defendants, discusses employees
that were let go or left Titlevest as a result of the acquisition. However, this testimony also does not discuss
employees being offered new positions after their roles were eliminated.

                                                         9
        Case 1:18-cv-00935-AJN Document 71 Filed 06/01/20 Page 10 of 22



(quotation omitted). Plaintiff mainly focuses on Brian Tormey. She alleges that he made several

obnoxious comments to her regarding, for example, her compensation and the expendability of

her position. However, she does not allege that Tormey connected these insults to her gender.

The antidiscrimination laws are not protection against an “overbearing or obnoxious boss.”

Mihalik v. Credit Agricole Cheuvreux N. Am., Inc., 715 F.3d 102, 110 (2d Cir. 2013). Moreover,

Plaintiff admitted in her own deposition testimony that in the context of sexual harassment, she

does not recall Tormey “speak[ing] to any female employee in an inappropriate way,” which

forecloses any inference that these comments were related to her gender or support an inference

that Tormey had gender-based animus against Plaintiff. Gold Tr. 186:20-22; Plaintiff 56.1 ¶ 49.

       Plaintiff also points to Tormey’s alleged favoritism for a group of younger, female junior

employees, the so-called “Brian’s Angels.” The principal manner in which this favoritism was

alleged to have manifested itself in the workplace was that Tormey allowed this group of

employees to attend management meetings that were typically reserved for more senior

employees. Defendants note that it is undisputed that these employees actually had legitimate

business reasons to attend at least some of these meetings. Plaintiff 56.1 ¶ 56, 57. But even

assuming that the favoritism for “Brian’s Angels” was real, Plaintiff does not connect that

favoritism to any discriminatory animus against her. She does not even argue that she was

similarly situated in all material respects to the allegedly favored group, which is a predicate to

drawing an inference of discrimination from disparate treatment even at the prima facie stage.

See Raspardo v. Carlone, 770 F.3d 97, 126 (2d Cir. 2014). Furthermore, it is undisputed that

Tormey gave Plaintiff multiple bonuses and raises, including one increased compensation

package that kept Plaintiff from leaving Titlevest, all of which undermines the theory that

Tormey had any discriminatory animus against Plaintiff. Cf. Grady v. Affiliated Cent., 130 F.3d



                                                 10
        Case 1:18-cv-00935-AJN Document 71 Filed 06/01/20 Page 11 of 22



553, 560 (2d Cir. 1999) (explaining in a summary judgment opinion that “when the person who

made the decision to fire was the same person who made the decision to hire, it is difficult to

impute to her an invidious motivation that would be inconsistent with the decision to hire.”).

       More importantly, the only proper evidence in the record indicates that Tormey played no

role in deciding to terminate Plaintiff. See Tormey Tr. 211-13. It is undisputed Paku was the

person who actually made the decision to terminate Plaintiff. Plaintiff 56.1 ¶ 12. In attempt to

contradict this evidence, Plaintiff points to deposition testimony from Koors that he was under

the impression that Paku and Tormey spoke about terminating Plaintiff. See Koors Tr. 163:9-12

(“Q: Was Brian consulted on whether or not to terminate Jackie?; A: I believe Brian and John

spoke, yes.”). She also cites deposition testimony to the same effect from Michael Curley, who

was hired to conduct an investigation after this lawsuit was filed. See Curley Tr. 127 (“So my

recollection and understanding is that the decision loop on that was a decision loop of one, Mr.

Paku and he had input on the business side from his colleagues, Mr. Tormey and from his

colleague and boss . . . . [i]t was Mr. Paku who made the decision himself and ran it by his boss

and discussed it with Mr. Tormey.”).

       However, as these statements were not made on personal knowledge or are otherwise

capable of presentation in an admissible form at trial, they cannot be considered on summary

judgment. See Sarno v. Douglas Elliman-Gibbons & Ives, Inc., 183 F.3d 155, 160 (2d Cir.

1999); see also Commission Sols, Inc. v. CTS Holdings Inc., No. 18-1672-cv, 2019 U.S. App.

LEXIS 15693, at *5-*6 (2d Cir. May 28, 2019) (Statement beginning “[i]t is my understanding

that the sole reason that . . .” cannot be considered on summary judgment); Rizvi v. Town of

Wawarsing, 654 F. App’x 37, 39 (2d Cir. 2016). Statements cannot be used to support or oppose

a motion for summary judgment when “there is no way to ascertain which portions of [the



                                                11
          Case 1:18-cv-00935-AJN Document 71 Filed 06/01/20 Page 12 of 22



statements] were based on personal knowledge.” Sellers v. M.C. Floor Crafters, Inc., 842 F.2d

639, 643 (2d Cir. 1988); see also Woods v. Newburgh Enlarged City Sch. Dist., 288 F. App’x

757, 759 (2d Cir. 2008); Torrel v. City of New York, 114 F. App’x 14, 16 (2d Cir. 2004). And

even if these statements were considered, they would not change the result, because they would

show that Tormey had at most a minor role in Plaintiff’s termination. Given the absence of

evidence that Tormey had gender-based animus towards Plaintiff and the at-most small role he

played in her termination, the contention that Tormey contributed discriminatory intent towards

the decision to terminate Plaintiff is a speculative and tenuous one.

         In an attempt to impute discriminatory intent to Paku, Plaintiff claims that he treated her

rudely when he was her supervisor. But Plaintiff admitted in her deposition that she had no idea

whether he treated other subordinates the same way. See Gold Tr. 207-208. As noted above, the

antidiscrimination laws are not protection against an “overbearing or obnoxious boss.” Mihalik,

715 F.3d 102, 110 (2d Cir. 2013). Plaintiff attempts to retract this concession in an affidavit

attached to her opposition. See Gold Aff. ¶¶ 42-43. But it is a “well-settled rule” in this Circuit

“that a party may not, in order to defeat a summary judgment motion, create a material issue of

fact by submitting an affidavit disputing [her] own prior sworn testimony.” Margo v. Weiss, 213

F.3d 55, 60 (2d Cir. 2000) (quotation omitted); see also AEP Energy Servs. Gas Holding Co. v.

Bank of Am., N.A., 626 F.3d 699, 736 (2d Cir. 2010); Hayes v. N.Y.C. Dep’t of Corr., 84 F.3d

614, 619 (2d Cir. 1996). There is no evidence to suggest that Paku’s treatment was gender

based.

         Given the lack of evidence of discriminatory motive, and the evidence corroborating

Defendants’ explanation for terminating Plaintiff, no reasonable factfinder could determine that

Plaintiff’s termination was “more likely than not based in whole or in part on discrimination.”



                                                  12
        Case 1:18-cv-00935-AJN Document 71 Filed 06/01/20 Page 13 of 22



Feingold, 366 F.3d at 152 (quotation omitted). Indeed, Plaintiff’s own affidavit and 56.1

response pin her termination on retaliation, without reference to gender-based discrimination. Id.

Gold Aff. ¶ 46; Plaintiff 56.1 ¶ 36; see also Local Civil Rule 56.1(c). Defendants are entitled to

summary judgment on the discriminatory termination claim.

       3.      Retaliatory Termination

       For her Title VII retaliatory termination claim, Plaintiff argues that several complaints

she made to Gomez and Tormey count as protected reporting, but only one appears to qualify.

The term protected activity “refers to action taken to protest or oppose statutorily prohibited

discrimination.” Cruz v. Coach Stores, Inc., 202 F.3d 560, 566 (2d Cir. 2000). A given action

“need not rise to the level of a formal complaint in order to receive statutory protection” but can

rather include informal complaints to management.” Id. Nor must the conduct complained of

actually be illegal. Rather, Plaintiff must “show that [s]he possessed a good faith, reasonable

belief . . . that the employer’s conduct qualified as an unlawful employment practice under the

statute.” Cooper v. N.Y. State Dep’t of Labor, 819 F.3d 678, 681 (2d Cir. 2016) (per curiam)

(quotation omitted).

       Plaintiff first claims that in the Spring and Fall of 2016, she made complaints to Gomez

about Tormey’s insults regarding her compensation and the expendability of her position, and

these qualify as protected reporting. She does not recall if she used the term sexual harassment

in these or any of her conversations with Gomez. Gold Tr. 173. Tormey’s comments do not

have any connection to Plaintiff’s gender. More importantly, Plaintiff conceded that she does

not remember hearing Tormey make any sexually harassing comments. See Gold Tr. 186. Thus,

even if these comments were inappropriate, no reasonable factfinder could determine that




                                                 13
        Case 1:18-cv-00935-AJN Document 71 Filed 06/01/20 Page 14 of 22



Plaintiff had a good faith belief that they were illegal harassment when she complained about

them to Gomez.

       Plaintiff’s briefing also argues that she engaged in protected reporting when she

discussed the “Brian’s Angels” with Tormey himself. Plaintiff does not mention this

conversation in her affidavit nor does she cite to testimony from her own deposition to support

this claim. In fact, she appears not to remember it. See Gold Tr. 172 (Q: “Did you ever ask

Brian Tormey about the term Brian’s Angels?” A: “No”). Instead, she cites testimony from

Tormey’s deposition where he stated that Plaintiff told him that Brian’s Angels was a term that

was going around the office, and that in the same conversation Plaintiff “expressed disbelief in

the applicability of it,” “conveyed that . . . she didn’t believe I had done anything inappropriate,”

and “discussed what I could do differently to help change any potential perception that there

was.” Tormey Tr. 201-202. She also cites to deposition testimony from Defendants’

investigator to the same affect. Curley Tr. 81-82. Because the only evidence in the record

regarding this conversation shows that Plaintiff did not “ever mention[], or even allud[e] to, [her]

belief [Tormey’s actions] would constitute unlawful discrimination” no reasonable finder of fact

could conclude that the conversation qualified as protected reporting. Cook v. CBS, Inc., 47 F.

App’x 594, 596 (2d Cir. 2002); see also Galdieri-Ambrosini v. National Realty & Dev. Corp.,

136 F.3d 276, 292 (2d Cir. 1998) (for a Title VII retaliation claim, defendant must have

“understood, or could reasonably have understood, that the plaintiff’s opposition was directed at

conduct prohibited by Title VII.”).

       Plaintiff also claims that she engaged in protected reporting when she reported an

incident in June 2017 to Gomez where Tormey drank too much with one of the Brian’s Angels,

stayed out until 4:00 a.m., and was ultimately thrown out of a hotel. See Gold Aff. ¶ 35.



                                                 14
        Case 1:18-cv-00935-AJN Document 71 Filed 06/01/20 Page 15 of 22



Plaintiff did not personally observe this incident but heard about it from others. While this

incident was previously discussed at depositions and in the First Amended Complaint, the

affidavit that Plaintiff attached to her opposition appears to be the first time that she ever claimed

to have reported the incident in this case. See Kizer v. Abercrombie & Fitch Co., No. 12-cv-

5387, 2018 U.S. Dist. LEXIS 198718, at *6 n.4 (E.D.N.Y. Nov. 20, 2018) (holding that plaintiffs

“cannot amend their complaint simply by alleging new facts and theories” at the summary

judgment stage) (quotation omitted); Toussaint v. NY Dialysis Servs., 230 F. Supp. 3d 198, 214

(S.D.N.Y. 2017). When asked why she thought the June 2017 incident was inappropriate,

Plaintiff responded, “[y]ou shouldn’t be out till four o’clock in the morning with an employee

and getting thrown out of a hotel.” Gold Tr. 203. She further admitted that this rationale would

likewise apply even if Tormey was with another male employee. Gold Tr. 204. This

explanation has no connection to gender. Even if this new allegation could be considered, based

on Plainitff’s own statements, no reasonable factfinder could conclude that Plaintiff possessed a

“a good faith, reasonable belief” that Tormey’s conduct was gender-based discrimination and

that Plaintiff’s complaint about it constituted protected reporting. Cooper, 819 F.3d at 681

(quotation omitted).

       That leaves Plaintiff’s claim that she complained to Gomez about the favoritism Tormey

showed to “Brian’s Angels.” The First Amended Complaint alleges one instance of reporting by

Plaintiff about this group. See First Amended Complaint, Dkt. No. 12, ¶ 57. Plaintiff testified at

her deposition that she told Gomez that “[p]eople are talking about Brian’s Angels,” explained

who the employees involved were, and said that Gomez “need[ed] to do something, because he’s

putting our company at risk.” Gold Tr. 172-74. Plaintiff testified that the “at risk” comment was




                                                 15
        Case 1:18-cv-00935-AJN Document 71 Filed 06/01/20 Page 16 of 22



a reference to sexual harassment and discrimination, although she does not remember if she

actually used those terms. Id.

       Assuming that this qualifies as protected reporting, the Court concludes that no

reasonable factfinder could find that retaliation for this reporting more likely than not played any

causal role in Plaintiff’s termination. At the prima facie stage, a plaintiff in a Title VII case can

establish a causal connection between protected reporting and an adverse employment action

through one of two ways: “(1) indirectly, by showing that the protected activity was followed

closely by discriminatory treatment, or through other circumstantial evidence such as disparate

treatment of fellow employees who engaged in similar conduct; or (2) directly, through evidence

of retaliatory animus directed against the plaintiff by the defendant.” Hicks v. Baines, 593 F.3d

159, 170 (2d Cir. 2010) (quotation omitted). Plaintiff does not allege that fellow employees were

also punished, nor does she put forth any direct evidence of retaliatory animus.

       Instead, Plaintiff argues that a causal relationship can be inferred from the temporal

proximity between her complaint and her termination. During her deposition, Plaintiff testified

that her complaint to Gomez about “Brian’s Angels” took place in February of 2016.

Specifically, when asked “[w]hen did you discuss the term Brian’s Angels with Ms. Gomez?,”

Plaintiff responded “[s]oon after I heard it from Thomas Hug.” Gold Tr. 172. Plaintiff also

testified that she heard the comment from Hug in February 2016. Gold Tr. 170. In her

opposition and her affidavit attached to her opposition, Plaintiff attempts to shift the time frame

forward, claiming that her complaints actually took place as late as February 2017. However, as

noted above, “a party may not, in order to defeat a summary judgment motion, create a material

issue of fact by submitting an affidavit disputing [her] own prior sworn testimony.” Margo, 213

F.3d at 60 (quotation omitted).



                                                 16
        Case 1:18-cv-00935-AJN Document 71 Filed 06/01/20 Page 17 of 22



       The Court therefore proceeds on the premise that Plaintiff’s complaint took place in

February 2016. The Second Circuit has refrained from drawing a “bright line” to define “the

outer limits beyond which a temporal relationship is too attenuated to establish causation” in

retaliation cases. Gorzynski v. JetBlue Airways Corp., 596 F.3d 93, 110 (2d Cir. 2010).

However, Plaintiff cites to no authority to support the proposition that an eighteen-month gap

between protected reporting and an adverse employment action is sufficiently close to infer

causation. The Supreme Court has cited with approval Title VII cases holding that three and

four-month gaps are insufficient to establish causation and itself held that a twenty-month gap

“suggests, by itself, no causality at all.” Clark County Sch. Dist. v. Breeden, 532 U.S. 268, 273-

74 (2001) (per curiam); see also Perry v. NYSARC, Inc., 424 F. App’x 23, 26 (2d Cir. 2011)

(holding that an eleven-month gap between reporting and adverse employment action is by itself

insufficient to suggest a plausible causal connection). Accordingly, Plaintiff’s argument that the

temporal proximity between her complaint and her termination can establish a causal connection

fails. No reasonable factfinder could conclude that retaliation for protected reporting played any

role in Plaintiff’s termination. Defendants are entitled to summary judgment on the retaliatory

termination claim.

       C.      NYSHRL and NYCHRL Termination Claims

       Plaintiff’s gender discrimination and retaliation claims under the NYSHRL are assessed

under the Title VII standard. See Pucino v. Verizon Wireless Commc’ns, Inc., 618 F.3d 112, 117

n.2 (2d Cir. 2010). Defendants are accordingly entitled to summary judgment on the NYSHRL

claims alleging that Plaintiff’s termination was based on gender discrimination or retaliation.

       Plaintiff’s claims relating to her termination under the NYCHRL are also evaluated under

a similar framework. While the NYCHRL’s protections cover a broader swath of conduct than



                                                17
        Case 1:18-cv-00935-AJN Document 71 Filed 06/01/20 Page 18 of 22



Title VII’s, the inquiries under both statutes of whether conduct was discriminatory or retaliatory

“closely mirror[]” each other. Ya-Chen Chen v. City Univ. of N.Y., 805 F.3d 59, 76 n.13 (2d Cir.

2015). First, the plaintiff must “establish a prima facie case, and the defendant then has the

opportunity to offer legitimate reasons for its actions.” Id. 75-76. If the defendant satisfies that

burden then it can obtain summary judgment if “the record establishes as a matter of law that

discrimination or retaliation played no role in the defendant’s actions.” Id. at 76. Thus, the

causation inquiry for a NYCHRL discrimination claim is practically the same as Title VII’s;

while the causation inquiry for a NYCHRL retaliation claim differs from Title VII only in that

retaliation need not be the but-for cause of the employer’s decision. Plaintiff’s Title VII and

NYCHRL gender discrimination and retaliation claims do not implicate any of the differences

between what is covered by each statute. Therefore, the results for both claims should be the

same. As explained above, no reasonable factfinder could conclude that gender-based

discrimination or retaliation played any part in Plaintiff’s termination. Defendants are entitled to

summary judgment on these NYCHRL claims.

       Furthermore, summary judgment is also appropriate for any remaining NYSHRL and

NYCHRL age discrimination claims. In this case, Plaintiff initially brought ADEA, NYSHRL,

and NYCHRL age discrimination claim related to her termination. However, she later

voluntarily dismissed the federal ADEA claim. Dkt. No. 49. To the extent there are any

NYSHRL and NYCHRL age discrimination claims remaining, they fail for the same reasons that

Plaintiff’s gender discrimination claims do. There is simply scant evidence that Plaintiff’s

termination was illegitimate. No reasonable finder of fact could conclude that age discrimination

more likely than not played any role in Plaintiff’s termination. In her deposition testimony,

Plaintiff herself said she did not know if she believed that she was terminated because of age



                                                 18
           Case 1:18-cv-00935-AJN Document 71 Filed 06/01/20 Page 19 of 22



discrimination and conceded that she had no evidence to support the claim that she was. Gold

Tr. 216.

        D.      Hostile Work Environment Claims Under Title VII, the NYSHRL, and the
                NYCHRL

        Plaintiff also brings claims under Title VII, the NYSHRL, and the NYCHRL that she

suffered a gender-based hostile work environment. Under Title VII and the NYSHRL, Plaintiff

must show that “the workplace [was] permeated with discriminatory intimidation, ridicule, and

insult . . . that [was] sufficiently severe or pervasive to alter the conditions of the victim’s

employment and create an abusive working environment.” Howley v. Town of Stratford, 217

F.3d 141, 153 (2d Cir. 2000) (quotations omitted); Leopold v. Baccarat, Inc., 174 F.3d 261, 264

n.1 (2d Cir. 1999). Furthermore, Plaintiff “must demonstrate that the conduct occurred because

of her sex.” Alfano v. Costello, 294 F.3d 365, 374 (2d Cir. 2002).

        The standard for a NYCHRL hostile work environment claim is less stringent. Plaintiff

need only demonstrate that “she was treated ‘less well’ because of her gender.” Mihalik, 715

F.3d at 110 (quoting Williams v. N.Y.C. Hous. Auth., 872 N.Y.S.2d 27, 39, 41 (N.Y. App. Div.

2009)). Unlike Title VII, whether a statement or incident is “isolated” is “irrelevant” under the

NYCHRL. Hernandez v Kaisman, 957 N.Y.S.2d 53, 59 (N.Y. App. Div. 2012). However,

under the NYCHRL Defendants can “assert an affirmative defense whereby [they] can still avoid

liability if they prove that the conduct complained of consists of nothing more than what a

reasonable victim of discrimination would consider petty slights and trivial inconveniences.”

Mihalik, 715 F.3d at 111 (quotation omitted). Ultimately, Defendants are entitled to summary

judgment even under both the relaxed standard of the NYCHRL, and the severe and pervasive

standard of Title VII and the NYSHRL.




                                                   19
          Case 1:18-cv-00935-AJN Document 71 Filed 06/01/20 Page 20 of 22



          First, Tormey’s treatment of the “Brian’s Angels” cannot provide a basis for hostile work

environment claims under Title VII, the NYSHRL, or the NYCHRL. At her deposition, Plaintiff

testified that she never saw Tormey inappropriately touch any of these women, never personally

observed them socializing outside of work, and did not recall hearing Tormey say anything to

them that constituted sexual harassment. Gold Tr. 173-74, 186, 201-02. It is well established

that Title VII’s and the NYSHRL’s “prohibition against hostile work environment discrimination

affords no claim to a person who experiences it by hearsay.” Leibovitz v. New York City Transit

Auth., 252 F.3d 179, 182 (2d Cir. 2001). And while there is some authority to suggest that

NYCHRL can in some instances cover conduct that is not personally experienced by a plaintiff,

these cases involve conduct that actually affects or concerns the plaintiff—for example a

situation where “colleagues repeatedly mocked [a plaintiff’s] sexual orientation behind his back”

and the “plaintiff learned about this behavior.” Sletten v. LiquidHub, Inc., No. 13-cv-1146, 2014

U.S. Dist. LEXIS 94697, at *24-*25 (S.D.N.Y. July 10, 2014); see also Garrigan v. Ruby

Tuesday, Inc., No. 14-cv-155, 2014 U.S. Dist. LEXIS 70467, at *10 (S.D.N.Y. May 22, 2014).

In contrast to these cases, Plaintiff never explains how Tormey’s alleged favoritism for the

“Brian’s Angels” caused her to be treated less well. To the contrary, it is undisputed that

Tormey supported substantial salary increases and bonuses for Plaintiff. Plaintiff 56.1 ¶¶ 15, 16,

19. And although Plaintiff takes issue with barbs made by Tormey regarding her compensation

and the expendability of her position, there is nothing about those comments to suggest that they

were related to gender. Plaintiff herself testified that she does not remember Tormey saying

anything “inappropriate” to any female employee. Gold Tr. 186. Based on this record, no

reasonable factfinder could determine that Tormey treated Plaintiff less well because of her

gender.



                                                 20
          Case 1:18-cv-00935-AJN Document 71 Filed 06/01/20 Page 21 of 22



          Nor could a reasonable factfinder determine that other conduct pointed to by Plaintiff is

actionable under Title VII, the NYSHRL, and the NYCHRL. Plaintiff claims that in March of

2017, she was taken off the email distribution list for monthly financial reports. However, she

adduces no evidence that this was related to her gender. In fact, it is undisputed that the Plaintiff

does not even know who determined the recipients of the reports. Plaintiff 56.1 ¶ 42. No

reasonable factfinder could conclude that Plaintiff stopped receiving the reports because of her

gender.

          Plaintiff also claims that Tormey excluded her from the salary adjustment and promotion

process by sending an email to Koors regarding those subjects on which she was not copied. She

then claims that Koors included her on the next email. Plaintiff 56.1 ¶ 43. Plaintiff again puts

forth no evidence that this exclusion was related to her gender. She testified that she did not

know why she was excluded and that she did not know who made the decision to have Tormey

leave her off the email. Gold Tr. 117. Additionally, even if this incident was motivated by

gender-bias, being left off of an email and then included on the next one in the chain is surely the

kind of “petty slight[] and trivial inconvenience[]” that is not protected by the NYCHRL, much

less Title VII. Mihalik, 715 F.3d at 111. No reasonable factfinder could conclude that Plaintiff’s

exclusion from this email was actionable under Title VII, the NYSHRL, or the NYCHRL.

          Additionally, Plaintiff claims that Paku treated her rudely during the few months for

which he was her supervisor. But Plaintiff adduces no evidence that this conduct was related to

her gender. Indeed, as noted above, she testified that the does not know if Paku treated male

subordinates the same way. See Gold Tr. 207-208. As the Second Circuit has noted, “the

NYCHRL is not a general civility code.” Mihalik, 715 F.3d at 110 (quotation omitted). No

reasonable factfinder could determine that Paku treated Plaintiff less well because of her gender.



                                                  21
        Case 1:18-cv-00935-AJN Document 71 Filed 06/01/20 Page 22 of 22



       Finally, Plaintiff claims that Koors abruptly stopped meeting with her in the Spring of

2017. The only evidence she cites for this proposition is deposition testimony from Koors where

he stated that he stopped meeting with her after John Paku was brought into Titlevest. Koors Tr.

66. Koors further testified that he generally stopped dealing with Titlevest subordinates after this

point. Koors Tr. 150-51. No reasonable factfinder could conclude that Koors stopped meeting

with Plaintiff because of her gender.

       Defendants are entitled to summary judgment on the Plaintiff’s Title VII, NYSHRL, and

NYCHRL hostile work environment claims.

IV.    CONCLUSION

       For the foregoing reasons, Defendants’ motion for summary judgment is GRANTED.

The Clerk of Court is respectfully directed to enter judgment and close this case.

       This resolves Dkt. No. 52.



Dated: June 1, 2020
       New York, New York
                                              __________________________________
                                                      ALISON J. NATHAN
                                                    United States District Judge




                                                22
